Citation Nr: 1004019	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  08-22 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether a timely substantive appeal was filed with respect to 
the January 2005 rating decision that denied entitlement to 
service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel 
INTRODUCTION

The Veteran served on active duty from February 1969 to 
February 1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2007 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefits sought on appeal.  
The Veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review.  

A hearing was held on October 26, 2009, in Cleveland, Ohio, 
before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), who 
was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is 
rendering the determination in this case.  A transcript of 
the hearing testimony is in the claims file.


FINDINGS OF FACT

1.  In a January 2005 rating decision, the Veteran's claim 
for service connection for PTSD was denied.  He was notified 
of that decision on January 24, 2005.

2.  The RO received the Veteran's notice of disagreement on 
May 24, 2005, and a statement of the case was issued of which 
the Veteran was notified on September 25, 2006.

3.  The RO received a VA Form 9 on February 9, 2007.  

4.  Resolving all reasonable doubt in favor of the Veteran, a 
request for an extension of the time limit for filing a 
substantive appeal was received on October 18, 2006, and good 
cause was provided.



CONCLUSION OF LAW

The appellant did not submit a timely substantive appeal with 
regard to the January 2005 rating decision, which denied his 
claim for service connection for PTSD, but his representative 
did submit a timely request for extension of the time limit 
for filing his substantive appeal. 38 U.S.C.A. §§ 7105, 7108 
(West 2002); 38 C.F.R. §§ 3.109, 20.202, 20.302, 20.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008. See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before 
VA on, or filed after, May 30, 2008.  The amendments, among 
other things, removed the notice provision requiring VA to 
request the veteran to provide any evidence in the veteran's 
possession that pertains to the claim. See 38 C.F.R. § 
3.159(b)(1).

In the decision below, the Board has granted the issue on 
appeal, and therefore, the benefit sought has been granted in 
full.  Accordingly, regardless of whether the notice and 
assistance requirements have been met in this case, no harm 
or prejudice to the appellant has resulted. See, e.g., 
Bernard v. Brow7n, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.


Law and Analysis

Applicable law provides that the Board shall not entertain an 
application for review on appeal unless it conforms to the 
law. 38 U.S.C.A. § 7108.  Under VA regulations, an appeal 
consists of a timely filed notice of disagreement (NOD) in 
writing and, after a statement of the case (SOC) has been 
furnished, a timely filed substantive appeal. 38 C.F.R. § 
20.200.

A substantive appeal consists of a properly completed VA Form 
9, "Appeal to Board of Veterans' Appeals" or correspondence 
containing the necessary information.  Proper completion and 
filing of a substantive appeal are the last actions a 
claimant needs to take to perfect an appeal. 38 C.F.R. § 
20.202.  A substantive appeal must be filed within 60 days 
from the date that the agency of original jurisdiction mails 
the SOC to the veteran or within the remainder of the one-
year period from the date of mailing of the notification of 
the determination being appealed, whichever comes later. 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).  If a claimant fails 
to file a substantive appeal in a timely manner, and fails to 
timely request an extension of time, he or she is statutorily 
barred from appealing the RO decision. Roy v. Brown, 5 Vet. 
App. 554, 556 (1993). See also YT v. Brown, 9 Vet. App. 195 
(1996); Cuevas v. Principi, 3 Vet. App. 542, 546 (1992). Cf. 
Rowell v. Principi, 4 Vet. App. 9 (1993).

In this case, a January 2005 rating decision denied the 
Veteran's claim for service connection for PTSD.   A letter 
dated on January 24, 2005, notified the Veteran of that 
decision.  He did file a notice of disagreement with the 
January 2005 decision on May 24, 2005, and the RO issued an 
SOC in September 2006.  A letter was sent to the appellant on 
September 26, 2007, along with a copy of the SOC.  In 
pertinent part, the letter stated:

To complete your appeal, you must file a formal 
appeal.  We have enclosed VA Form 9, Appeal to the 
Board of Veterans' Appeals, which you may use to 
complete your appeal.  We will gladly explain the 
form if you have questions.  Your appeal should 
address: the benefit you want; the facts in the 
Statement of the Case with which you disagree; 
and, the errors that you believe we made in 
applying the law.  You must file your appeal with 
this office within 60 days from the date of this 
letter, or within the remainder, if any, of the 
one-year period from the date of the letter 
notifying you of the action that you have 
appealed.  If we do not hear from you, we will 
close your case.  If you need more time to file 
your appeal, you should request more time before 
the time limit for filing expires.  See item 5 of 
the instruction in VA Form 9, Appeal to Board of 
Veterans' Appeals'.

The appellant submitted a VA Form 9 on February 9, 2007.  
Unfortunately, this document was received well after the time 
limit for filing a substantive appeal, which in this case 
would have been 60 days after the issuance of the SOC on 
September 26, 2007.

As a result, the RO notified the appellant in a March 2007 
letter that his substantive appeal was untimely.  The Veteran 
filed a notice of disagreement with that decision, and a SOC 
was thereafter issued in June 2008, which provided him with 
the pertinent laws and regulations regarding the timeliness 
of an appeal.  It was also noted that he could submit 
evidence and argument concerning the timeliness of his 
substantive appeal as well as request a hearing.  The Veteran 
was provided an opportunity to testify at a hearing before 
the Board in October 2009.

The Board notes that the letters and determinations were sent 
to the Veteran's last known address of record, and none of 
them were returned as undeliverable.  As such, the regularity 
of the mail is presumed. See generally, Ashley v. Derwinski, 
2 Vet. App. 62, 64-65 (1991), quoting United States v. 
Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926) (noting 
that there is a presumption of regularity in the law that 
supports "the official acts of public officers and, in the 
absence of clear evidence to the contrary, courts presume 
that they have properly discharged their official duties.").  
In fact, the Veteran has never alleged that he did not 
receive copies of the January 2005 rating decision or the 
September 2006 SOC.  

Nevertheless, the Board has considered whether the Veteran or 
his representative filed a timely request for an extension of 
the time limit to file a substantive appeal.  
Pursuant to 38 C.F.R. § 3.109, time limits for filing may be 
extended in some cases on a showing of "good cause."  
However, the Court decided in Corry v. Derwinski, 3 Vet. App. 
231 (1992), that there is no legal entitlement to an 
extension of time, and that 38 C.F.R. § 3.109(b) commits the 
decision to the sole discretion of the Secretary.  
Specifically, 38 C.F.R. § 3.109(b) requires that, where an 
extension is requested after expiration of a time limit, the 
required action must be taken concurrent with or prior to the 
filing of a request for extension of the time limit, and good 
cause must be shown as to why the required action could not 
have been taken during the original time period and could not 
have been taken sooner than it was.  However, the Board also 
notes that VA regulations specifically state that a request 
for an extension of the 60-day period for filing a 
substantive appeal must be in writing and must be made prior 
to expiration of the time limit for filing the substantive 
appeal. See 38 C.F.R. § 20.303.

The Court has addressed the issues of whether the language of 
38 C.F.R. § 3.109(b) conflicts with that of 38 C.F.R. § 
20.303, and, if so, which of these regulations should 
control.  The Court held that 38 C.F.R. § 20.303 applies 
specifically to the filing of a substantive appeal, and that 
the two regulations do not conflict; rather the Court found 
that one is general and the other specific.  The Court noted 
that a familiar tool of statutory construction was the 
"principle that a more specific statute will be given 
precedence over a more general one. . . ." Roy v. Brown, 5 
Vet. App. 554, 556-557 (1993), citing Busic v. United States, 
446 U.S. 398, 404 (1980); Preiser v. Rodriquez, 411 U.S. 475, 
489-90 (1973).  Significantly, the Court held that 38 C.F.R. 
§ 20.303 takes precedence and commented that a contrary view 
as to a regulatory scheme promulgated under statutory 
authority would make no sense.

In this case, the Veteran designated a new representative in 
October 2006.  That representative submitted a letter on 
October 18, 2006, stating, in pertinent part, that "this 
letter is to serve as the protective filing date to preserve 
his appeal rights and a request for extension of any upcoming 
deadlines in the veteran's case that I cannot determine until 
I review the claims folder, which I have requested under 
separate cover."  

The Board notes that the October 2006 letter was received 
within the 60-day time period following the issuance of the 
September 2006 SOC, and the letter did request an extension 
for any upcoming deadlines because the new representative had 
not had the opportunity to review the claims file.  As such, 
it appears that the Veteran's representative did submit a 
timely request for an extension of the time limit for filing 
a substantive appeal and provided good cause for such a 
request.  

The Board does observe that the RO never granted the October 
2006 request for an extension of the time limit for filing a 
substantive appeal.  However, there was also no denial of 
that request, and the Veteran's representative did 
subsequently submit a VA Form 9 in February 2007.  Although 
there is no legal entitlement to an extension of time, it is 
pertinent to note that Congress has created the veterans' 
benefits system to be both "paternalistic" and "uniquely 
pro-claimant." See Jaquay v. Principi, 304 F.3d 1276 (Fed. 
Cir. 2002); Nolen v. Gober, 222 F.3d 1356 (Fed. Cir. 2000); 
Hensley v. West, 212 F.3d 1255 (Fed. Cir. 2000). VA has a 
duty to fully and sympathetically develop a claimant's claim 
to its optimum. Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 
1998).  Thus, resolving all reasonable doubt in favor of the 
Veteran, the Board finds that the Veteran did perfect his 
claim for service connection for PTSD.










ORDER

The appeal regarding the timeliness of the Veteran's 
substantive appeal is granted.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


